UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7229


JONATHAN ONEIL MAYO,

                    Petitioner - Appellant,

             v.

CHRIS WALZ, Interim Superintendent; MARK RANKIN HERRING, Attorney
General,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00215-MHL-RCY)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Oneil Mayo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jonathan Oneil Mayo seeks to appeal the district court’s order denying relief on

Mayo’s 28 U.S.C. § 2254 petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief

be denied and advised Mayo that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Mayo has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice.

          Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                              2